JOHNSEN, J.,
concurring specially.
I am in accord with the court’s decision, except that I do not believe that we can or should attempt to determine in this case the power of the federal government in housing matters, as expressed in the sixteenth and seventeenth syllabus points. . The opinion admits that, irrespective of the extent of such power, the rest of the statute is in any event constitutional, and this, it seems to me, is as far as it is necessary or possible for us to go.
The following clarification of the foregoing opinion was filed March 26, 1940.
Carter, J.
Appellees by motion request a clarification of our former opinion in this case (Lennox v. Housing Authority of City of Omaha, ante, p. 582, 290 N. W. 451). It is urged that our holding in the former opinion to the effect that the federal government has no power to take and condemn private property for low-rent housing and slum clearance projects casts doubt on the power of the Housing Authority of the city of Omaha to secure bonds issued by it to the federal gov*598ernment, or an authorized governmental agency of the federal government, by a pledge of its revenues or a mortgage of any housing project, projects or other property of the authority. We do not think that our former opinion imports any such conclusion, but for the purpose of removing any doubts on the subject we desire to amplify our previous holding.
We think it is within the power of the législature to authorize a housing authority to borrow money and secure the loan by a pledge of revenues or a mortgage of any housing project, projects or other property of the authority to any one desiring to make the loan, including the federal government or any authorized governmental agency of the federal government. And in case of default in the payment of such loans, we take the view that the federal government, or any governmental agency of the federal government empowered to make such loans, would have the same redress in the courts in the enforcement of payment as any person or private corporation would have under like circumstances.
The declaration of unconstitutionality contained in our former opinion is limited to that part of section 4, ch. 91, Laws 1937, specifically described therein, and in no event is it to be construed as affecting any other section of the questioned statutes.